DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/6/2021, with respect to informalities have been fully considered and are persuasive.  The objections of 3/4/2021 have been withdrawn. 

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim of the present application is directed to a communication system comprising:
a baseband circuit;
a transmitting end circuit, coupled to the baseband circuit, wherein the transmitting end circuit comprises:
a digital analog conversion circuit; and
a transmitting end filtering circuit; and
a receiving end circuit, coupled to the baseband circuit, wherein the receiving end circuit comprises:
a receiving end amplifying circuit;
a receiving end filtering circuit; and

wherein a first data signal is transmitted to the analog digital conversion circuit of the receiving end circuit through the digital analog conversion circuit and the transmitting end filtering circuit, so that the baseband circuit obtains a first compensation parameter. 

The closest prior art of Behzad et al. (US 2008/0137772) and Kim et al. (US 2009/0233562) disclose everything described above.
However, the prior art does not further disclose: 
a second data signal is transmitted to the receiving end filtering circuit, the receiving end amplifying circuit and the analog digital conversion circuit through the digital analog conversion circuit and the transmitting end filtering circuit, so that the baseband circuit obtains a second compensation parameter, wherein the baseband circuit performs calibration according to the first compensation parameter and the second compensation parameter.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.